 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9       AUTUMN ZETZ, et al.,                                       Case No. 1:19-cv-00451-AWI-SAB

10                       Plaintiffs,                                ORDER GRANTING PLAINTIFFS’
                                                                    REQUEST TO SEAL DOCUMENTS
11               v.
                                                                    (ECF No. 32)
12       BOSTON SCIENTIFIC CORPORATION,

13                       Defendant.

14

15                                                            I.

16                                                   BACKGROUND

17              Autumn Zetz and Eric Zetz (collectively “Plaintiffs”) filed this action against Boston

18 Scientific Corporation (“Defendant”) in Fresno Superior Court on February 1, 2019. (ECF No.

19 1-1.) On April 12, 2019, Defendant removed the action to the Eastern District of California.
20 (ECF No. 1.) The scheduling order in this matter was filed on October 11, 2019. (ECF No. 27.)

21 According to the scheduling order, the parties were to exchange initial disclosures on or before

22 November 1, 2019. (Id.)

23              On November 1, 2019, Plaintiff filed their initial disclosures on the docket.1 (ECF No.

24 31.) On November 7, 2019, a notice of request to seal documents was filed. (ECF No. 32.)

25                                                            II.

26                                                    DISCUSSION

27              Plaintiffs seek to seal their initial disclosures because they were mistakenly filed on the

28   1
         The Court notes that the document was docketed as “Designation/Disclosure of Expert Witness.”


                                                              1
 1 docket in this case when there were only to be served on Defendant.

 2          Courts have long recognized a “general right to inspect and copy public records and

 3 documents, including judicial records and documents.” Kamakana v. City & Cnty. of Honolulu,

 4 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 5 597 & n. 7 (1978)). Nevertheless, this access to judicial records is not absolute. Kamakana, 447

 6 F.3d at 1172. The court has recognized a category of documents that is not subject to the right of

 7 public access because the documents have “traditionally been kept secret for important policy

 8 reasons.” Times Mirror Co. v. United States, 873 F.2d 1210, 1219 (9th Cir. 1989). Where

 9 documents accompany a motion for resolution of disputes on the merits that “is at the heart of

10 the interest in ensuring the ‘public’s understanding of the judicial process and of significant

11 public events[,] . . . “ ‘compelling reasons’ must be shown to seal judicial records attached to a

12 dispositive motion.” Kamakana, 447 F.3d at 1179.

13          However, where the request to seal addresses “private materials unearthed in discovery,”

14 such as those at issue here, a different standard applies. Pintos v. Pac. Creditors Ass’n, 605 F.3d

15 665, 678 (9th Cir. 2010). To seal records attached to a discovery or non-dispositive motion, the

16 moving party is required to show that good cause exists to seal the documents. Id. Good cause

17 is a lower standard in which the Court balances the need for discovery against the need for

18 confidentiality. Pintos, 605 F.3d at 678. “A party asserting good cause bears the burden, for

19 each particular document it seeks to protect, of showing that specific prejudice or harm will
20 result if no protective order is granted.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,

21 1130 (9th Cir. 2003); Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210

22 (9th Cir. 2002). If the court finds that particularized harm will result from disclosure of the

23 information it then balances the public and private interests to determine if the information

24 should be filed under seal. Phillips, 307 F.3d at 1210.

25          The document at issue here is purely discovery and is not attached to any motion or

26 matter before the court. Therefore, Plaintiff must show good cause to seal the document. Upon
27 review of the initial disclosures, they contain private information regarding Plaintiffs and their

28 witnesses, which includes addresses and phone numbers. Due to the fact that the disclosures


                                                    2
 1 were not intended to be filed with the court and should only have been served on Defendant,

 2 Plaintiffs seek to have their initial disclosures sealed given the private nature of the information

 3 that is contained within. The Court recognizes the potential harm that could result from the

 4 disclosure of the private information that was mistakenly filed on the docket.

 5          Recognizing that there is some public interest in the initial disclosures, initial disclosures

 6 are not the type of documents that are typically filed in the action and the parties were directed

 7 by the scheduling order to “exchange” initial disclosures. (ECF No. 27 at 2.) The materials do

 8 not shed any light on understanding the judicial process or the resolution of any issues in the case

 9 at this juncture. Weighing the public interest in the initial disclosures against the risk of harm

10 due to the public disclosure of private information, the Court finds that the risk of harm due to

11 the disclosure of the private information disclosed outweighs the public need for the information.

12 The Court finds that good cause exists to seal Plaintiffs’ initial disclosures.

13                                                   III.

14                                    CONCLUSION AND ORDER

15          Accordingly, IT IS HEREBY ORDERED that:

16          1.      Plaintiffs’ request to seal, filed November 7, 2019 is GRANTED;

17          2.      The Clerk of the Court SHALL SEAL the documents filed November 1, 2019;

18                  and

19          3.      Upon receipt of this order, Plaintiffs SHALL FILE the request to seal documents,

20                  with the exception of Exhibit A attached to the declaration of Taylor French. See

21                  L.R. 141(e).

22
     IT IS SO ORDERED.
23

24 Dated:        November 15, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      3
